DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     LIAM PHILLIP CAVANAUGH,
                             Appellant,

                                    v.

        STATE OF FLORIDA, DEPARTMENT OF REVENUE,
       CHILD SUPPORT PROGRAM and SARAH LYNNE GOAD,
                         Appellees.

                              No. 4D17-3318

                          [December 6, 2018]

   Appeal from the State of Florida, Department of Revenue, Child Support
Program; L.T. Case Nos. CSE2001073948 and Dep. 06550019665AO.

   Gloria C. Gonzalez of the Law Offices of Gloria C. Gonzalez, P.A.,
Hialeah, for appellant.

   Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Child Support Enforcement, Tallahassee, for
appellee Department of Revenue Child Support Program.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.